Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 21,
2020, is made and entered into by and among Pershing Square Tontine Holdings,
Ltd., a Delaware corporation (the “Company”), Pershing Square TH Sponsor, LLC, a
Delaware limited liability company (the “Sponsor”), and the undersigned parties
listed under Holder on the signature page hereto (each such party, together with
the Sponsor and any person or entity who hereafter becomes a party to this
Agreement pursuant to Section 5.2 of this Agreement, a “Holder” and collectively
the “Holders”).

RECITALS

WHEREAS, the Company was formed for the purpose of effecting a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination involving the Company and one or more businesses (the
“Business Combination”);

WHEREAS, the Company and the Sponsor have entered into that certain Securities
Subscription Agreement, dated as of May 7, 2020, pursuant to which the Sponsor
purchased an aggregate of 100 shares of the Company’s Class B common stock, par
value $0.0001 per share (the “Class B Shares”);

WHEREAS, the shares of Class B Common Stock are convertible into shares of the
Company’s Class A common stock, par value $0.0001 per share (the “Class A
Shares”), on the terms and conditions provided in the Company’s amended and
restated certificate of incorporation;

WHEREAS, on June 21, 2020, the Company entered into that certain Forward
Purchase Agreement (the “Forward Purchase Agreement”) with Pershing Square,
L.P., a Delaware limited partnership, Pershing Square International, Ltd., a
Cayman Islands exempted company, and Pershing Square Holdings, Ltd., a Guernsey
company (the “Forward Purchasers”) pursuant to which, at any time subsequent to
the date of the consummation of the Company’s initial public offering (“IPO”)
(but in no event later than immediately prior to consummation of the Company’s
Business Combination (the “Business Combination Closing”)), (i) the Company
shall issue and sell to the Forward Purchasers, and the Forward Purchasers shall
purchase in the aggregate from the Company, on a private placement basis, no
less than $1,000,000,000 of units consisting of one Class A Share and one-third
of one warrant, where each whole warrant is exercisable to purchase one Class A
Share at an exercise price of $23.00 per share (each, a “Forward Purchase
Unit”), at a purchase price of $20.00 per Forward Purchase Unit (the “Forward
Purchase Price”) and (ii) the Forward Purchasers may, at their election,
purchase in the aggregate from the Company, and the Company shall issue and sell
to the Purchasers, on a private placement basis, up to an additional
$2,000,000,000 of Forward Purchase Units at the Forward Purchase Price, in each
case in accordance with the terms and conditions of the Forward Purchase
Agreement;



--------------------------------------------------------------------------------

WHEREAS, on July 21, 2020, the Company and the Sponsor entered into that certain
Sponsor Warrant Purchase Agreement, pursuant to which the Sponsor agreed to
purchase a warrant (the “Sponsor Warrant”), for an aggregate purchase price of
$65,000,000 which will be exercisable for 5.95% of the common shares of the
post-Business Combination entity on a fully diluted basis;

WHEREAS, on July 21, 2020, the Company and each of two directors of the Company
(the “Director Forward Purchasers”) entered into those certain Director Forward
Purchase Agreements (the “Director Forward Purchase Agreements”) pursuant to
which, at any time subsequent to the date of the consummation of the IPO (but in
no event later than immediately prior to the Business Combination Closing), the
Company shall issue and sell to the Director Forward Purchasers, and the
Director Forward Purchasers shall purchase in the aggregate from the Company, on
a private placement basis, the number units consisting of one Class A Share and
one-third of one warrant, where each whole warrant is exercisable to purchase
one Class A Share at an exercise price of $23.00 per share (each, a “Director
Forward Purchase Unit”), at a purchase price of $20.00 per Director Forward
Purchase Unit, set forth in each such Director Forward Purchase Agreement (which
amount, in the aggregate as a result of the purchases by the two directors
pursuant to the Director Forward Purchase Agreements, will equal $6 million of
Director Forward Purchase Units), in each case in accordance with the terms and
conditions of the Director Forward Purchase Agreements;

WHEREAS, on July 21, 2020, the Company entered into that certain Director
Warrant Purchase Agreement with four of the director nominees of the Company,
pursuant to which each such director agreed to purchase a warrant (collectively,
the “Director Warrants”) for a purchase price of up to $812,500,000 (with such
director nominees having agreed to purchase an aggregate amount of $2,837,500
Director Warrants), which Director Warrants will be exercisable in the aggregate
for approximately 0.26% of the common shares of the post-Business Combination
entity on a fully diluted basis;

WHEREAS, the Company and the Holders desire to enter into this Agreement,
pursuant to which the Company shall grant the Holders certain registration
rights with respect to certain securities of the Company, as set forth in this
Agreement.

NOW, THEREFORE, in consideration of the representations, covenants and
agreements contained herein, and certain other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:

ARTICLE 1

DEFINITIONS

1.1    Definitions. The terms defined in this Article I shall, for all purposes
of this Agreement, have the respective meanings set forth below:

“Adverse Disclosure” shall mean any public disclosure of material non-public
information, which disclosure, in the good faith judgment of the Chief Executive
Officer or principal financial officer of the Company, after consultation with
counsel to the Company, (i) would be required to be made in any Registration
Statement or Prospectus in order for the applicable Registration Statement or
Prospectus not to contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein (in the
case of any prospectus and any preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, (ii) would not be
required to be made at such time if the Registration Statement were not being
filed, and (iii) the Company has a bona fide business purpose for not making
such information public.

“Agreement” shall have the meaning given in the Preamble.

“Board” shall mean the Board of Directors of the Company.

“Business Combination” shall have the meaning given in the Recitals hereto.

 

2



--------------------------------------------------------------------------------

“Business Combination Closing” shall have the meaning given in the Recitals
hereto.

“Business Day” means any day, other than a Saturday or a Sunday, that is neither
a legal holiday nor a day on which banking institutions are generally authorized
or required by law or regulation to close in the City of New York, New York.

“Class A Shares” shall have the meaning given in the Recitals hereto.

“Class B Shares” shall have the meaning given in the Recitals hereto.

“Commission” shall mean the Securities and Exchange Commission.

“Company” shall have the meaning given in the Preamble.

“Demand Registration” shall have the meaning given in Section 2.2.1.

“Demanding Holder” shall have the meaning given in Section 2.2.1.

“Director Forward Purchase Agreements” shall have the meaning given in the
Recitals hereto.

“Director Forward Purchase Unit” shall have the meaning given in the Recitals
hereto.

“Director Forward Purchasers” shall have the meaning given in the Recitals
hereto.

“Director Warrants” shall have the meaning given in the Recitals hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it may be
amended from time to time.

“Form S-1” shall have the meaning given in Section 2.2.1.

“Form S-3” shall have the meaning given in Section 2.1.1.

“Forward Purchase Agreement” shall have the meaning given in the Recitals
hereto.

“Forward Purchase Price” shall have the meaning given in the Recitals hereto.

“Forward Purchase Unit” shall have the meaning given in the Recitals hereto.

“Forward Purchasers” shall have the meaning given in the Recitals hereto.

“Holders” shall have the meaning given in the Preamble.

“Initial Filing Date” shall have the meaning given in Section 2.1.1.

“IPO” shall have the meaning given in the Recitals hereto.

“Lock-up Period” shall mean, with respect to any Registrable Security, any
period during which a Holder has agreed not to transfer such Registrable
Security pursuant to any agreement entered into by such Holder in connection
with the IPO.

“Maximum Number of Securities” shall have the meaning given in Section 2.2.3.

 

3



--------------------------------------------------------------------------------

“Misstatement” shall mean an untrue statement of a material fact or an omission
to state a material fact required to be stated in a Registration Statement or
Prospectus, or necessary to make the statements in a Registration Statement or
Prospectus (in the case of a Prospectus, in the light of the circumstances under
which they were made) not misleading.

“Permitted Transferees” shall mean any person or entity to whom a Holder of
Registrable Securities is permitted to transfer such Registrable Securities
pursuant to the terms of the Registrable Securities, contractual arrangements
entered into in accordance with the issuance of the Registrable Securities, and
applicable law.

“Piggyback Registration” shall have the meaning given in Section 2.3.1.

“Sponsor” shall have the meaning given in the Preamble.

“Sponsor Warrant” shall have the meaning given in the Recitals hereto.

“Prospectus” shall mean the prospectus included in any Registration Statement,
as supplemented by any and all prospectus supplements and as amended by any and
all post-effective amendments and including all material incorporated by
reference in such prospectus.

“Registrable Security” shall mean (a) the Forward Purchase Units, (b) the
Director Forward Purchase Units, (c) the Sponsor Warrant, (d) the Director
Warrants, (e) any other equity security of the Company issued or issuable with
respect to the securities referred to in clause (a), (b), (c) or (d) by way of a
stock dividend or stock split or by way of a conversion from or exercise of a
warrant, or by way of a separation of the units into common stock and warrants,
or in connection with a combination of shares, recapitalization, merger,
consolidation or reorganization, (f) the Class A Shares issued upon conversion
of the Class B Shares and (g) any other shares or warrants of the Company that
the Holders may have purchased in the open market; provided, however, that, as
to any particular Registrable Security, such securities shall cease to be
Registrable Securities when: (A) a Registration Statement with respect to the
sale of such securities shall have become effective under the Securities Act and
such securities shall have been sold, transferred, disposed of or exchanged in
accordance with such Registration Statement; (B) such securities shall have been
otherwise transferred, new certificates for such securities not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of such securities shall not require registration
under the Securities Act; (C) such securities shall have ceased to be
outstanding; (D) such securities have been sold without registration pursuant to
Rule 144 promulgated under the Securities Act (or any successor rule promulgated
by the Commission); or (E) such securities have been sold to, or through, a
broker, dealer or underwriter in a public distribution or other public
securities transaction.

“Registration” shall mean a registration effected by preparing and filing a
registration statement or similar document in compliance with the requirements
of the Securities Act, and the applicable rules and regulations promulgated
thereunder, and such registration statement becoming effective.

 

4



--------------------------------------------------------------------------------

“Registration Expenses” shall mean the out-of-pocket expenses of a Registration,
including, without limitation, the following:

(a)    all registration and filing fees (including fees with respect to filings
required to be made with the Financial Industry Regulatory Authority, Inc.) and
any securities exchange on which the Common Stock is then listed;

(b)    fees and expenses of compliance with securities or blue sky laws
(including reasonable fees and disbursements of counsel for the Underwriters in
connection with blue sky qualifications of Registrable Securities);

(c)    printing, messenger, telephone and delivery expenses;

(d)    reasonable fees and disbursements of counsel for the Company;

(e)    reasonable fees and disbursements of all independent registered public
accountants of the Company incurred specifically in connection with such
Registration; and

(f)    reasonable fees and expenses of one (1) legal counsel selected by the
Holder initiating an Underwritten Shelf Offering or a majority-in-interest of
the Demanding Holders initiating a Demand Registration to be registered for
offer and sale in the applicable Registration.

“Registration Statement” shall mean any registration statement that covers the
Registrable Securities pursuant to the provisions of this Agreement, including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

“Requesting Holder” shall have the meaning given in Section 2.2.1.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

“Shelf Registration Statement” shall have the meaning given in Section 2.1.1.

“Sponsor” shall have the meaning given in the Recitals hereto.

“Underwriter” shall mean a securities dealer who purchases any Registrable
Securities as principal in an Underwritten Offering and not as part of such
dealer’s market-making activities.

“Underwritten Registration” or “Underwritten Offering” shall mean a Registration
in which securities of the Company are sold to an Underwriter in a firm
commitment underwriting for distribution to the public.

“Underwritten Shelf Offering” shall have the meaning given in Section 2.1.2.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

REGISTRATIONS

2.1    Shelf Registration on Form S-3.

2.1.1    Initial Filing. The Company shall (i) use commercially reasonable
efforts to file within one hundred twenty (120) days after the Business
Combination Closing (the “Initial Filing Date”) a registration statement on Form
S-3 for a secondary offering (including any successor registration statement)
covering the resale of the Registrable Securities pursuant to Rule 415 under the
Securities Act (or any successor rule promulgated thereafter by the Commission);
provided that if Form S-3 is unavailable for such a registration, the Company
shall register the resale of the Registrable Securities on another appropriate
form and undertake to register the Registrable Securities on Form S-3 as soon as
such form is available (a “Shelf Registration Statement”), (ii) use best efforts
to cause the Shelf Registration Statement to be declared effective under the
Securities Act as soon as practicable thereafter, but in no event later than
sixty (60) days thereafter, and (iii) use commercially reasonable efforts to
maintain the effectiveness of such Shelf Registration Statement with respect to
the Registrable Securities.

2.1.2    Underwritten Shelf Offering. Any Holder of then-outstanding Registrable
Securities may determine to commence on Underwritten Offering off of the Shelf
Registration (“Underwritten Shelf Offering”). Any such Holder and the Company
shall enter into an underwriting agreement in customary form with the
Underwriter(s) selected for such Underwritten Shelf Offering by the Holder
initiating such Underwritten Shelf Offering (provided that such investment
banker or bankers and managers shall be reasonably satisfactory to the Company).
The Holder initiating the Underwritten Shelf Offering shall have the right,
after consultation with the Company, to determine the plan of distribution,
including the price at which the Registrable Securities are to be sold and the
underwriting commissions, discounts and fees.

2.2    Demand Registration.

2.2.1    Request for Registration. Subject to the provisions of Section 2.2.3
and Section 2.4 hereof, at any time and from time to time on or after the
Initial Filing Date, Holders of then-outstanding Registrable Securities (the
“Demanding Holders”) may make a written demand for Registration of all or part
of their Registrable Securities, which written demand shall describe the amount
and type of securities to be included in such Registration and the intended
method(s) of distribution thereof (such written demand a “Demand Registration”).
The Company shall, within three (3) Business Days of the Company’s receipt of
the Demand Registration, notify, in writing, all other Holders of Registrable
Securities of such demand, and each Holder of Registrable Securities who
thereafter wishes to include all or a portion of such Holder’s Registrable
Securities in a Registration pursuant to a Demand Registration (each such Holder
that includes all or a portion of such Holder’s Registrable Securities in such
Registration, a “Requesting Holder”) shall so notify the Company, in writing,
within five (5) Business Days after the receipt by the Holder of the notice from
the Company. Upon receipt by the Company of any such written notification from a
Requesting Holder(s) to the Company, such Requesting Holder(s) shall be entitled
to have their Registrable Securities included in a Registration pursuant to a
Demand Registration and the Company shall effect, as soon thereafter as
practicable, but not

 

6



--------------------------------------------------------------------------------

more than forty five (45) days immediately after the Company’s receipt of the
Demand Registration, the Registration of all Registrable Securities requested by
the Demanding Holders and Requesting Holders pursuant to such Demand
Registration. Under no circumstances shall the Company be obligated to effect
more than an aggregate of ten (10) Registrations pursuant to a Demand
Registration under this Section 2.2.1 with respect to any or all Registrable
Securities; provided, however, that a Registration shall not be counted for such
purposes unless a Form S-1 or any similar long-form registration statement that
may be available at such time (“Form S-1”) has become effective and all of the
Registrable Securities requested by the Requesting Holders to be registered on
behalf of the Requesting Holders in such Form S-1 Registration have been sold,
in accordance with Section 3.1 of this Agreement.

2.2.2    Underwritten Offering. Subject to the provisions of Section 2.2.3 and
Section 2.4 hereof, if a majority-in-interest of the Demanding Holders so advise
the Company as part of their Demand Registration that the offering of the
Registrable Securities pursuant to such Demand Registration shall be in the form
of an Underwritten Offering, then the right of such Demanding Holder or
Requesting Holder (if any) to include its Registrable Securities in such
Registration shall be conditioned upon such Holder’s participation in such
Underwritten Offering and the inclusion of such Holder’s Registrable Securities
in such Underwritten Offering to the extent provided herein. All such Holders
proposing to distribute their Registrable Securities through an Underwritten
Offering under this Section 2.2.2 and the Company shall enter into an
underwriting agreement in customary form with the Underwriter(s) selected for
such Underwritten Offering by the majority-in-interest of the Demanding Holders
initiating the Demand Registration (provided that such investment banker or
bankers and managers shall be reasonably satisfactory to the Company). The
majority-in-interest of the Demanding Holders initiating the Demand Registration
shall have the right, after consultation with the Company, to determine the plan
of distribution, including the price at which the Registrable Securities are to
be sold and the underwriting commissions, discounts and fees.

2.2.3    Reduction of Underwritten Offering. If the managing Underwriter or
Underwriters in an Underwritten Registration pursuant to a Demand Registration,
in good faith, advises the Company, the Demanding Holders and the Requesting
Holders (if any) in writing that the dollar amount or number of Registrable
Securities that the Demanding Holders and the Requesting Holders (if any) desire
to sell, taken together with all other Common Stock or other equity securities
that the Company desires to sell and the Common Stock, if any, as to which a
Registration has been requested pursuant to separate written contractual
piggy-back registration rights held by any other stockholders who desire to
sell, exceeds the maximum dollar amount or maximum number of equity securities
that can be sold in the Underwritten Offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
such securities, as applicable, the “Maximum Number of Securities”), then the
Company shall include in such Underwritten Offering, as follows: (i) first, the
Registrable Securities of the Demanding Holders and the Requesting Holders (if
any) (pro rata based on the respective number of Registrable Securities that
each Demanding Holder and Requesting Holder (if any) holds prior to such
Underwritten Registration) that can be sold without exceeding the Maximum Number
of Securities; (ii) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (i), Common Stock or other
equity securities for the account of other persons or entities that the Company
is obligated to register pursuant to separate written contractual arrangements
with

 

7



--------------------------------------------------------------------------------

such persons or entities and that can be sold without exceeding the Maximum
Number of Securities; and (iii) third, to the extent that the Maximum Number of
Securities has not been reached under the foregoing clauses (i) and (ii), Common
Stock or other equity securities that the Company desires to sell, which can be
sold without exceeding the Maximum Number of Securities.

2.2.4    Demand Registration Withdrawal. A majority-in-interest of the Demanding
Holders initiating a Demand Registration or a majority-in-interest of the
Requesting Holders (if any), pursuant to a Registration under Section 2.2.1
shall have the right to withdraw from a Registration pursuant to such Demand
Registration for any or no reason whatsoever upon written notification to the
Company and the Underwriter or Underwriters (if any) of their intention to
withdraw from such Registration prior to the effectiveness of the Registration
Statement filed with the Commission with respect to the Registration of their
Registrable Securities pursuant to such Demand Registration. Notwithstanding
anything to the contrary in this Agreement, the Company shall be responsible for
the Registration Expenses incurred in connection with a Registration pursuant to
a Demand Registration prior to its withdrawal under this Section 2.2.4.

2.3    Piggyback Registration.

2.3.1    Piggyback Rights. If, at any time on or after the date the Initial
Filing Date, the Company proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into equity
securities, for its own account or for the account of stockholders of the
Company (or by the Company and by the stockholders of the Company including,
without limitation, pursuant to Section 2.2 hereof), other than a Registration
Statement (i) filed in connection with any employee stock option or other
benefit plan, (ii) for an exchange offer or offering of securities solely to the
Company’s existing stockholders, (iii) for an offering of debt that is
convertible into equity securities of the Company or (iv) for a dividend
reinvestment plan, then the Company shall give written notice of such proposed
filing to all of the Holders of Registrable Securities as soon as practicable
but not less than seven (7) Business Days before the anticipated filing date of
such Registration Statement, which notice shall (A) describe the amount and type
of securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, in such offering, and (B) offer to all of the Holders of Registrable
Securities the opportunity to register the sale of such number of Registrable
Securities as such Holders may request in writing within five (5) Business Days
after receipt of such written notice (such Registration a “Piggyback
Registration”). The Company shall, in good faith, cause such Registrable
Securities to be included in such Piggyback Registration and shall use its best
efforts to cause the managing Underwriter or Underwriters of a proposed
Underwritten Offering to permit the Registrable Securities requested by the
Holders pursuant to this Section 2.3.1 to be included in a Piggyback
Registration on the same terms and conditions as any similar securities of the
Company included in such Registration and to permit the sale or other
disposition of such Registrable Securities in accordance with the intended
method(s) of distribution thereof. All such Holders proposing to distribute
their Registrable Securities through an Underwritten Offering under this
Section 2.3.1 shall enter into an underwriting agreement in customary form with
the Underwriter(s) selected for such Underwritten Offering by the Company.

 

8



--------------------------------------------------------------------------------

2.3.2    Reduction of Piggyback Registration. If the managing Underwriter or
Underwriters in an Underwritten Registration that is to be a Piggyback
Registration, in good faith, advises the Company and the Holders of Registrable
Securities participating in the Piggyback Registration in writing that the
dollar amount or number of shares of Common Stock that the Company desires to
sell, taken together with (i) the shares of Common Stock, if any, as to which
Registration has been demanded pursuant to separate written contractual
arrangements with persons or entities other than the Holders of Registrable
Securities hereunder, (ii) the Registrable Securities as to which registration
has been requested pursuant to Section 2.3 hereof, and (iii) the shares of
Common Stock, if any, as to which Registration has been requested pursuant to
separate written contractual piggy-back registration rights of other
stockholders of the Company, exceeds the Maximum Number of Securities, then:

(a) If the Registration is undertaken for the Company’s account, the Company
shall include in any such Registration (A) first, Common Stock or other equity
securities that the Company desires to sell, which can be sold without exceeding
the Maximum Number of Securities; and (B) second, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clause (A), the
Registrable Securities of Holders exercising their rights to register their
Registrable Securities pursuant to Section 2.3.1 hereof and Common Stock, if
any, as to which Registration has been requested pursuant to written contractual
piggy-back registration rights of other stockholders of the Company (pro rata
based on the respective number of Registrable Securities that each stockholder
holds prior to such Underwritten Registration), which can be sold without
exceeding the Maximum Number of Securities; and

(b) If the Registration is pursuant to a request by persons or entities other
than the Holders of Registrable Securities, then the Company shall include in
any such Registration (A) first, Common Stock or other equity securities, if
any, of such requesting persons or entities, other than the Holders of
Registrable Securities, which can be sold without exceeding the Maximum Number
of Securities; (B) second, to the extent that the Maximum Number of Securities
has not been reached under the foregoing clause (A), the Registrable Securities
of Holders exercising their rights to register their Registrable Securities
pursuant to Section 2.3.1 and Common Stock or other equity securities for the
account of other persons or entities that the Company is obligated to register
pursuant to separate written contractual arrangements with such persons or
entities (pro rata based on the respective number of Registrable Securities that
each stockholder holds prior to such Underwritten Registration), which can be
sold without exceeding the Maximum Number of Securities; and (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), Common Stock or other equity securities that the
Company desires to sell, which can be sold without exceeding the Maximum Number
of Securities.

2.3.3    Piggyback Registration Withdrawal. Any Holder of Registrable Securities
shall have the right to withdraw from a Piggyback Registration for any or no
reason whatsoever upon written notification to the Company and the Underwriter
or Underwriters (if any) of his, her or its intention to withdraw from such
Piggyback Registration prior to the effectiveness of the Registration Statement
filed with the Commission with respect to such Piggyback Registration. The
Company (whether on its own good faith determination or as the result of a
request for withdrawal by persons pursuant to separate written contractual
obligations) may withdraw a Registration Statement filed with the Commission in
connection with a Piggyback Registration at any time prior to the effectiveness
of such Registration Statement. Notwithstanding anything to the contrary in this
Agreement, the Company shall be responsible for the Registration Expenses
incurred in connection with the Piggyback Registration prior to its withdrawal
under this Section 2.3.3.

 

9



--------------------------------------------------------------------------------

2.3.4    Unlimited Piggyback Registration Rights. For purposes of clarity, any
Registration effected pursuant to Section 2.3 hereof shall not be counted as a
Registration pursuant to a Demand Registration effected under Section 2.2
hereof.

2.4    Restrictions on Registration Rights. If (A) during the period starting
with the date sixty (60) days prior to the Company’s good faith estimate of the
date of the filing of, and ending on a date one hundred and twenty (120) days
after the effective date of, a Company initiated Registration and provided that
the Company has delivered written notice to the Holders prior to receipt of a
Demand Registration pursuant to Section 2.2.1 and it continues to actively
employ, in good faith, all reasonable efforts to cause the applicable
Registration Statement to become effective; (B) the Holders have requested an
Underwritten Registration and the Company and the Holders are unable to obtain
the commitment of underwriters to firmly underwrite the offer; or (C) in the
good faith judgment of the Board such Registration would be seriously
detrimental to the Company and the Board concludes as a result that it is
essential to defer the filing of such Registration Statement at such time, then
in each case the Company shall furnish to such Holders a certificate signed by
the Chairman of the Board stating that in the good faith judgment of the Board
it would be seriously detrimental to the Company for such Registration Statement
to be filed in the near future and that it is therefore essential to defer the
filing of such Registration Statement. In such event, the Company shall have the
right to defer such filing for a period of not more than thirty (30) days;
provided, however, that the Company shall not defer its obligation in this
manner more than once in any 12-month period.

2.5    Lock-Up Periods. Notwithstanding anything to the contrary contained in
this Agreement, no Holder shall be permitted to sell Registrable Securities
pursuant to a Registration during any Lock-Up Period with respect to such
Registrable Securities; provided that the existence of a Lock-Up Period with
respect to any Registrable Securities shall not alter the Company’s obligation
to Register any such Registrable Securities pursuant to this Agreement pursuant
to Section 2.1.1.

ARTICLE 3

COMPANY PROCEDURES

3.1    General Procedures. If at any time on or after the date the Company
consummates a Business Combination the Company is required to effect the
Registration of Registrable Securities, the Company shall use its best efforts
to effect such Registration to permit the sale of such Registrable Securities in
accordance with the intended plan of distribution thereof, and pursuant thereto
the Company shall, as expeditiously as possible:

3.1.1    prepare and file with the Commission as soon as practicable a
Registration Statement with respect to such Registrable Securities and use its
reasonable best efforts to cause such Registration Statement to become effective
and remain effective until all Registrable Securities covered by such
Registration Statement have been sold;

3.1.2    prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement, and such supplements to the
Prospectus, as may be requested by the Holders or any Underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or

 

10



--------------------------------------------------------------------------------

rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

3.1.3    prior to filing a Registration Statement or prospectus, or any
amendment or supplement thereto, furnish without charge to the Underwriters, if
any, and the Holders of Registrable Securities included in such Registration,
and such Holders’ legal counsel, copies of such Registration Statement as
proposed to be filed, each amendment and supplement to such Registration
Statement (in each case including all exhibits thereto and documents
incorporated by reference therein), the Prospectus included in such Registration
Statement (including each preliminary Prospectus), and such other documents as
the Underwriters and the Holders of Registrable Securities included in such
Registration or the legal counsel for any such Holders may request in order to
facilitate the disposition of the Registrable Securities owned by such Holders;

3.1.4    prior to any public offering of Registrable Securities, use its best
efforts to (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions in the United States as the Holders of Registrable Securities
included in such Registration Statement (in light of their intended plan of
distribution) may request and (ii) take such action necessary to cause such
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental authorities as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be necessary or advisable to enable the Holders of
Registrable Securities included in such Registration Statement to consummate the
disposition of such Registrable Securities in such jurisdictions; provided,
however, that the Company shall not be required to qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
or take any action to which it would be subject to general service of process or
taxation in any such jurisdiction where it is not then otherwise so subject;

3.1.5    cause all such Registrable Securities to be listed on each securities
exchange or automated quotation system on which similar securities issued by the
Company are then listed;

3.1.6    provide a transfer agent or warrant agent, as applicable, and registrar
for all such Registrable Securities no later than the effective date of such
Registration Statement;

3.1.7    advise each seller of such Registrable Securities, promptly after it
shall receive notice or obtain knowledge thereof, of the issuance of any stop
order by the Commission suspending the effectiveness of such Registration
Statement or the initiation or threatening of any proceeding for such purpose
and promptly use its reasonable best efforts to prevent the issuance of any stop
order or to obtain its withdrawal if such stop order should be issued;

3.1.8    at least five (5) days prior to the filing of any Registration
Statement or Prospectus or any amendment or supplement to such Registration
Statement or Prospectus or any document that is to be incorporated by reference
into such Registration Statement or Prospectus, furnish a copy thereof to each
seller of such Registrable Securities or its counsel;

3.1.9    notify the Holders at any time when a Prospectus relating to such
Registration Statement is required to be delivered under the Securities Act, of
the happening of any event as a result of which the Prospectus included in such
Registration Statement, as then in effect, includes a Misstatement, and then to
correct such Misstatement as set forth in Section 3.4 hereof;

 

11



--------------------------------------------------------------------------------

3.1.10    permit a representative of the Holders, the Underwriters, if any, and
any attorney or accountant retained by such Holders or Underwriter to
participate, at each such person’s own expense, in the preparation of the
Registration Statement, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with the
Registration; provided, however, that such representatives or Underwriters enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the Company, prior to the release or disclosure of any such information;

3.1.11    obtain a “cold comfort” letter from the Company’s independent
registered public accountants in the event of an Underwritten Registration, in
customary form and covering such matters of the type customarily covered by
“cold comfort” letters as the managing Underwriter may reasonably request, and
reasonably satisfactory to a majority-in-interest of the participating Holders;

3.1.12    on the date the Registrable Securities are delivered for sale pursuant
to such Registration, obtain an opinion, dated such date, of counsel
representing the Company for the purposes of such Registration, addressed to the
Holders, the placement agent or sales agent, if any, and the Underwriters, if
any, covering such legal matters with respect to the Registration in respect of
which such opinion is being given as the Holders, placement agent, sales agent,
or Underwriter may reasonably request and as are customarily included in such
opinions and negative assurance letters, and reasonably satisfactory to a
majority in interest of the participating Holders;

3.1.13    in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing Underwriter of such offering;

3.1.14    make available to its security holders, as soon as reasonably
practicable, an earnings statement covering the period of at least twelve
(12) months beginning with the first day of the Company’s first full calendar
quarter after the effective date of the Registration Statement which satisfies
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(or any successor rule promulgated thereafter by the Commission);

3.1.15    if the Registration involves the Registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, use its reasonable
efforts to make available senior executives of the Company to participate in
customary “road show” presentations that may be reasonably requested by the
Underwriter in any Underwritten Offering; and

3.1.16    otherwise, in good faith, cooperate reasonably with, and take such
customary actions as may reasonably be requested by the Holders, in connection
with such Registration, including, without limitation, making available senior
executives of the Company to participate in any due diligence sessions that may
be reasonably requested by the Underwriter in any Underwritten Offering.

 

12



--------------------------------------------------------------------------------

3.2    Registration Expenses. The Registration Expenses of all Registrations
shall be borne by the Company. It is acknowledged by the Holders that the
Holders shall bear Underwriters’ commissions and discounts relating to the sale
of Registrable Securities, and, other than as set forth in the definition of
“Registration Expenses,” all reasonable fees and expenses of any legal counsel
representing the Holders.

3.3    Requirements for Participation in Underwritten Offerings. No person may
participate in any Underwritten Offering for equity securities of the Company
pursuant to a Registration initiated by the Company hereunder unless such person
(i) agrees to sell such person’s securities on the basis provided in any
underwriting arrangements approved by the Company and (ii) completes and
executes all customary questionnaires, powers of attorney, indemnities, lock-up
agreements, underwriting agreements and other customary documents as may be
reasonably required under the terms of such underwriting arrangements.

3.4    Suspension of Sales; Adverse Disclosure. Upon receipt of written notice
from the Company that a Registration Statement or Prospectus contains a
Misstatement, each of the Holders shall forthwith discontinue disposition of
Registrable Securities until he, she or it has received copies of a supplemented
or amended Prospectus correcting the Misstatement (it being understood that the
Company hereby covenants to prepare and file such supplement or amendment as
soon as practicable after the time of such notice), or until he, she or it is
advised in writing by the Company that the use of the Prospectus may be resumed.
If the filing, initial effectiveness or continued use of a Registration
Statement in respect of any Registration at any time would require the Company
to make an Adverse Disclosure or would require the inclusion in such
Registration Statement of financial statements that are unavailable to the
Company for reasons beyond the Company’s control, the Company may, upon giving
prompt written notice of such action to the Holders, delay the filing or initial
effectiveness of, or suspend use of, such Registration Statement for the
shortest period of time, but in no event more than thirty (30) days, determined
in good faith by the Company to be necessary for such purpose. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to any Registration in connection with any sale
or offer to sell Registrable Securities. The Company shall immediately notify
the Holders of the expiration of any period during which it exercised its rights
under this Section 3.4.

3.5    Reporting Obligations. As long as any Holder shall own Registrable
Securities, the Company, at all times while it shall be a reporting company
under the Exchange Act, covenants to file timely (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to Sections
13(a) or 15(d) of the Exchange Act and to promptly furnish the Holders with true
and complete copies of all such filings. The Company further covenants that it
shall take such further action as any Holder may reasonably request, all to the
extent required from time to time to enable such Holder to sell shares of Common
Stock held by such Holder without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act (or any successor rule promulgated thereafter by the Commission),
including providing any legal opinions. Upon the request of any Holder, the
Company shall deliver to such Holder a written certification of a duly
authorized officer as to whether it has complied with such requirements.

 

13



--------------------------------------------------------------------------------

ARTICLE 4

INDEMNIFICATION AND CONTRIBUTION

4.1    Indemnification.

4.1.1    The Company agrees to indemnify, to the extent permitted by law, each
Holder of Registrable Securities, its officers and directors and each person who
controls such Holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses (including attorneys’ fees)
caused by any untrue or alleged untrue statement of material fact contained in
any Registration Statement, Prospectus or preliminary Prospectus or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as the same are caused by or contained in
any information furnished in writing to the Company by such Holder expressly for
use therein. The Company shall indemnify the Underwriters, their officers and
directors and each person who controls such Underwriters (within the meaning of
the Securities Act) to the same extent as provided in the foregoing with respect
to the indemnification of the Holder.

4.1.2    In connection with any Registration Statement in which a Holder of
Registrable Securities is participating, such Holder shall furnish to the
Company in writing such information and affidavits as the Company reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, to the extent permitted by law, shall indemnify the Company, its
directors and officers and agents and each person who controls the Company
(within the meaning of the Securities Act) against any losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees) resulting from any untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder expressly for
use therein; provided, however, that the obligation to indemnify shall be
several, not joint and several, among such Holders of Registrable Securities,
and the liability of each such Holder of Registrable Securities shall be in
proportion to and limited to the net proceeds received by such Holder from the
sale of Registrable Securities pursuant to such Registration Statement. The
Holders of Registrable Securities shall indemnify the Underwriters, their
officers, directors and each person who controls such Underwriters (within the
meaning of the Securities Act) to the same extent as provided in the foregoing
with respect to indemnification of the Company.

4.1.3    Any person entitled to indemnification herein shall (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that the failure to give prompt notice shall not
impair any person’s right to indemnification hereunder to the extent such
failure has not materially prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any

 

14



--------------------------------------------------------------------------------

settlement made by the indemnified party without its consent (but such consent
shall not be unreasonably withheld). An indemnifying party who is not entitled
to, or elects not to, assume the defense of a claim shall not be obligated to
pay the fees and expenses of more than one counsel for all parties indemnified
by such indemnifying party with respect to such claim, unless in the reasonable
judgment of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim. No indemnifying party shall, without the consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement which
cannot be settled in all respects by the payment of money (and such money is so
paid by the indemnifying party pursuant to the terms of such settlement) or
which settlement does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect to such claim or litigation.

4.1.4    The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling person of such
indemnified party and shall survive the transfer of securities. The Company and
each Holder of Registrable Securities participating in an offering also agrees
to make such provisions as are reasonably requested by any indemnified party for
contribution to such party in the event the Company’s or such Holder’s
indemnification is unavailable for any reason.

4.1.5    If the indemnification provided under Section 4.1 hereof from the
indemnifying party is unavailable or insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities and
expenses referred to herein, then the indemnifying party, in lieu of
indemnifying the indemnified party, shall contribute to the amount paid or
payable by the indemnified party as a result of such losses, claims, damages,
liabilities and expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party, as well as
any other relevant equitable considerations. The relative fault of the
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
indemnifying party or indemnified party, and the indemnifying party’s and
indemnified party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action; provided, however, that the
liability of any Holder under this Section 4.1.5 shall be limited to the amount
of the net proceeds received by such Holder in such offering giving rise to such
liability. The amount paid or payable by a party as a result of the losses or
other liabilities referred to above shall be deemed to include, subject to the
limitations set forth in Sections 4.1.1, 4.1.2 and 4.1.3 above, any legal or
other fees, charges or expenses reasonably incurred by such party in connection
with any investigation or proceeding. The parties hereto agree that it would not
be just and equitable if contribution pursuant to this Section 4.1.5 were
determined by pro rata allocation or by any other method of allocation, which
does not take account of the equitable considerations referred to in this
Section 4.1.5. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution pursuant to this Section 4.1.5 from any person who was not guilty
of such fraudulent misrepresentation.

 

15



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

5.1    Notices. Any notice or communication under this Agreement must be in
writing and given by (i) deposit in the United States mail, addressed to the
party to be notified, postage prepaid and registered or certified with return
receipt requested, (ii) delivery in person or by courier service providing
evidence of delivery, or (iii) transmission by hand delivery, electronic mail,
telecopy, telegram or facsimile. Each notice or communication that is mailed,
delivered, or transmitted in the manner described above shall be deemed
sufficiently given, served, sent, and received, in the case of mailed notices,
on the third business day following the date on which it is mailed and, in the
case of notices delivered by courier service, hand delivery, electronic mail,
telecopy, telegram or facsimile, at such time as it is delivered to the
addressee (with the delivery receipt or the affidavit of messenger) or at such
time as delivery is refused by the addressee upon presentation. Any notice or
communication under this Agreement must be addressed, if to the Company, to: 787
Eleventh Avenue, 9th Floor, New York, NY 10019, Attention: Steve Milankov, and,
if to any Holder, at such Holder’s address or facsimile number as set forth in
the Company’s books and records. Any party may change its address for notice at
any time and from time to time by written notice to the other parties hereto,
and such change of address shall become effective thirty (30) days after
delivery of such notice as provided in this Section 5.1.

5.2    Assignment; No Third Party Beneficiaries.

5.2.1    This Agreement and the rights, duties and obligations of the Company
hereunder may not be assigned or delegated by the Company in whole or in part.

5.2.2    No Holder may assign or delegate such Holder’s rights, duties or
obligations under this Agreement, in whole or in part, except in connection with
a transfer of Registrable Securities by such Holder to a Permitted Transferee.

5.2.3    This Agreement and the provisions hereof shall be binding upon and
shall inure to the benefit of each of the parties and its successors and the
permitted assigns of the Holders, which shall include Permitted Transferees.

5.2.4    This Agreement shall not confer any rights or benefits on any persons
that are not parties hereto, other than as expressly set forth in this Agreement
and Section 5.2 hereof.

5.2.5    No assignment by any party hereto of such party’s rights, duties and
obligations hereunder shall be binding upon or obligate the Company unless and
until the Company shall have received (i) written notice of such assignment as
provided in Section 5.1 hereof and (ii) the written agreement of the assignee,
in a form reasonably satisfactory to the Company, to be bound by the terms and
provisions of this Agreement (which may be accomplished by an addendum or
certificate of joinder to this Agreement). Any transfer or assignment made other
than as provided in this Section 5.2 shall be null and void.

5.3    Counterparts. This Agreement may be executed in multiple counterparts
(including facsimile or PDF counterparts), each of which shall be deemed an
original, and all of which together shall constitute the same instrument, but
only one of which need be produced.

 

16



--------------------------------------------------------------------------------

5.4    Governing Law; Venue. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY
BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW
YORK AS APPLIED TO AGREEMENTS AMONG NEW YORK RESIDENTS ENTERED INTO AND TO BE
PERFORMED ENTIRELY WITHIN NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS OF SUCH JURISDICTION AND (II) THE VENUE FOR ANY ACTION TAKEN WITH
RESPECT TO THE AGREEMENT SHALL BE ANY STATE OR FEDERAL COURT IN NEW YORK COUNTY
IN THE STATE OF NEW YORK.

EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND,
THEREFORE, EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A
TRIAL BY JURY IN RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

5.5    Amendments and Modifications. Upon the written consent of the Company and
the Holders of at least a majority in interest of the Registrable Securities at
the time in question, compliance with any of the provisions, covenants and
conditions set forth in this Agreement may be waived, or any of such provisions,
covenants or conditions may be amended or modified; provided, however, that
notwithstanding the foregoing, any amendment hereto or waiver hereof that
adversely affects one Holder, solely in his, her or its capacity as a holder of
the shares of capital stock of the Company, in a manner that is materially
different from the other Holders (in such capacity) shall require the consent of
the Holder so affected. No course of dealing between any Holder or the Company
and any other party hereto or any failure or delay on the part of a Holder or
the Company in exercising any rights or remedies under this Agreement shall
operate as a waiver of any rights or remedies of any Holder or the Company. No
single or partial exercise of any rights or remedies under this Agreement by a
party shall operate as a waiver or preclude the exercise of any other rights or
remedies hereunder or thereunder by such party.

5.6    Other Registration Rights. The Company represents and warrants that no
person, other than Holders of Registrable Securities, has any right to require
the Company to register any securities of the Company for sale or to include
such securities of the Company in any Registration filed by the Company for the
sale of securities for its own account or for the account of any other person.
Further, the Company and the Forward Purchasers agree (with respect to the
registration provisions set forth in Section 4 of the Forward Purchase
Agreement), and the Company represents and warrants, that this Agreement
supersedes any other registration rights agreement or agreement with similar
terms and conditions and in the event of a conflict between any such agreement
or agreements and this Agreement, the terms of this Agreement shall prevail.

5.7    Term. This Agreement shall terminate upon the date as of which (A) all of
the Registrable Securities have been sold pursuant to a Registration Statement
(but in no event prior to the applicable period referred to in Section 4(a)(3)
of the Securities Act and Rule 174 thereunder (or any successor rule promulgated
thereafter by the Commission)) or (B) the Holders of all

 

17



--------------------------------------------------------------------------------

Registrable Securities are permitted to sell the Registrable Securities under
Rule 144 (or any similar provision) under the Securities Act without limitation
on the amount of securities sold or the manner of sale. The provisions of
Section 3.5 and Article IV shall survive any termination.

[SIGNATURE PAGES FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

COMPANY: PERSHING SQUARE TONTINE HOLDINGS, LTD. By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:   Chief Executive Officer HOLDERS: PERSHING
SQUARE TH SPONSOR, LLC By:   Pershing Square Capital Management, L.P. By:   PS
Management GP, LLC, its General Partner By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:   Managing Member

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

PERSHING SQUARE, L.P. By:   Pershing Square GP, LLC, its General Partner By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:   Managing Member PERSHING SQUARE
INTERNATIONAL, LTD. By:   Pershing Square Capital Management, L.P., its
Investment Manager By:   PS Management GP, LLC, its General Partner By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:   Managing Member PERSHING SQUARE HOLDINGS,
LTD. By:   Pershing Square Capital Management, L.P., its Investment Manager By:
  PS Management GP, LLC, its General Partner By:  

/s/ William A. Ackman

Name:   William A. Ackman Title:   Managing Member LISA GERSH By:  

/s/ Lisa Gersh

Name:   Lisa Gersh

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

MICHAEL OVITZ By:  

/s/ Michael Ovitz

Name:   Michael Ovitz JACQUELINE RESES By:  

/s/ Jacqueline Reses

Name:   Jacqueline Reses JOSEPH S. STEINBERG By:  

/s/ Joseph S. Steinberg

Name:   Joseph S. Steinberg

 

[Signature Page to Registration Rights Agreement]